                 Case 3:20-cv-05255-RSM Document 9 Filed 05/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   ROWYDA QATAMIN,                                     Civil No. 3:20-CV-05255-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

16   amended as follows:

17            Defendant shall have up to and including June 16, 2020, to file an Answer to Plaintiff’s

18   Complaint, including the certified administrative record. If the Commissioner is unable to file the

19   certified administrative record on or before that date, Defendant shall file another motion for

20   extension.

21            DATED this 20th day of May, 2020.

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

     Page 1         ORDER - [3:20-CV-05255-RSM]
              Case 3:20-cv-05255-RSM Document 9 Filed 05/20/20 Page 2 of 2


 1

 2   Presented by:

 3   s/ Lars J. Nelson
     LARS J. NELSON
 4   Special Assistant United States Attorney
     Office of the General Counsel
 5   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 6   Seattle, WA 98104-7075
     Telephone: (206) 615-3717
 7   Fax: (206) 615-2531
     lars.nelson@ssa.gov
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05255-RSM]
